Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 9-11, filed 7/1/21 with respect to claims 14, 16, 17, 19 and 6-8, 20-21, 23-24 have been fully considered and are persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-4, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laviole, Spatial augmented reality for physical drawing and Veeser (US 2010/0091112) 

Claim 1

a method for projecting a pattern onto a real surface, the method comprising: 

    PNG
    media_image1.png
    527
    625
    media_image1.png
    Greyscale

acquiring an image on which the real surface is visible at least in part (Laviole, Fig. 2.13: Camera capture of table surface and paper),
determining a geometric transformation to be applied to the pattern such that, once projected by a video projector, the pattern appears in a predefined position of the real surface (2.2. “In this section we introduce briefly how cameras and projection work according to the pinhole camera model. It is followed by a description on how to use the camera parameters to create an OpenGL 3D scene mimicking the camera (or projector)”),
wherein determining of the geometric transformation takes into account of a position of the video projector and a position of the real surface obtained by means of the acquired image (Page 34: “Figure 2.5 illustrates the procam system. The transformation from the projector’s point of view to the camera point of view are called extrinsic parameters, illustrated in Figure 2.5. We consider that the origin of our coordinate system is the camera, consequently its extrinsics parameters are identity. In equation (2.3) we propose new formulation of (2.1) with identity extrinsic parameters. The “view” of a point (xp) from the projector’s point of view is described by equation (2.4). xc = Kc ( I xo + 0) (2.3) xp = Kp ( Rp xo + tp) (2.4) From these equations we know how to project a point from the camera’s point of view to the projector’s image. In order to project a virtual scene on top of the physical world, it is required to create a scene that mimics the projector’s capabilities as illustrated in Figure 2.6.”), 
applying the geometric transformation to the pattern (e.g. a projection matrix), and 
projecting the pattern by using the video projector (Fig. 2.6: Projection).  
Laviole discloses different techniques but discloses different tradeoffs and features depending on the desired system.  Therefore one of ordinary skill in the art would consider the claimed features as a whole depending on the desired implementation (e.g. whether or not to track a pen, calibration techniques desired, etc.).
Laviole does not explicitly disclose, but Veeser makes obvious detecting the position of a writing instrument on the acquired image, wherein the detection of the position of the writing instrument is implemented by detecting a detection pattern that is on an outer surface of the writing instrument and is visible on the acquired image, at least in part (Fig. 5; abstract: “In one example, a spherical patterned marker with concentric rings is imaged using one or more digital cameras, and the resulting images are processed to determine the position and orientation of an object to which the patterned marker is attached”)

    PNG
    media_image2.png
    632
    747
    media_image2.png
    Greyscale

Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a marker on the surface of the pen.  The motivation would have been to track orientation of the pen, which can be accomplished with a similar system to Laviole. 
Claim 2
Laviole discloses wherein the acquired image includes at least a portion of a marking associated with the real surface that is visible, the at least one portion of the marking being detected, and said determination determining of the geometric transformation taking account of the detection of the marking (Laviole, Fig. 2.1: “Figure 2.1: ARtoolKitPlus fiducial markers around a yellow piece of paper.”) 
Claim 3
Laviole discloses wherein the pattern is projected in a zone of the real surface that is separate from that comprising the marking (Laviole, Fig. 2.1: “Figure 2.1: ARtoolKitPlus fiducial markers around a yellow piece of paper.”) 
Claim 4
Laviole discloses wherein at least a portion of an additional marking associated with said the real surface is furthermore also visible on said the acquired image, said the at least one portion of the additional marking is-being detected, and said determination determining of the geometric transformation takes taking account of the detection of the additional marking (Laviole, Page 30: “In order to limit this effect we place markers at each corners of the tracked canvas and all around for occlusion robustness, as illustrated in Figure 2.1”)
Claim 18
The same teachings and rationales in claim 1 are applicable to claim 18.
Claim 22
Laviole does not explicitly disclose, but Veeser makes obvious wherein the detection pattern includes a high contrast pattern on an outer surface of the writing instrument (e.g. Fig. 1):

    PNG
    media_image3.png
    732
    615
    media_image3.png
    Greyscale
.
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a marker on the surface of the pen.  The motivation would have been to track orientation of the pen, which can be accomplished with a similar system to Laviole. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laviole, Spatial augmented reality for physical drawing, Veeser (US 2010/0091112) and Benko (US 2016/0371884)
Claim 5
Laviole does not disclose, but Benko makes obvious wherein the geometric transformation comprises a homography (e.g. Projection mapping; ¶ 53: “In a second pass (e.g., projection mapping process), the SRM can combine the result of the first pass with surface geometry from a perspective of the projector using a projective texturing procedure, rendering the physical geometry. In some cases, the second pass can be implemented by the SRM as a set of custom shaders operating on real-world geometry and/or on real-time depth geometry captured by sensors 1038.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider a homography transform.  The motivation would have been to match perspective to the viewpoint needed. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laviole, Spatial augmented reality for physical drawing, Veeser (US 2010/0091112) and Bandyopadhya, Dynamic Shader Lamps : Painting on Movable Objects
Claim 9
Laviole does not disclose, but Bandyopadhya makes obvious comprising preliminary calibration of an image acquisition module that is used for the image acquisition, and wherein an image is acquired on which a first calibration pattern is visible at least in part (Bandyopadhya, 3.3: “move a projected cross-hair in each projector's image space, to coincide with known fiducials in the world or on the object, and note down the 2D position corresponding to each fiducial.”)

    PNG
    media_image4.png
    481
    604
    media_image4.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a projection pattern.  As disclosed by Laviole Chapter 2, calibration techniques are varied and have known tradeoffs.  Therefore one of ordinary skill in the art would consider the use of a calibration pattern as a known alternative. 
Claim 10
Laviole does not disclose, but Bandyopadhya makes obvious comprising preliminary calibration of the video projector, and wherein a second calibration pattern is projected, and an image is acquired in which the second calibration pattern is visible at least in part (Bandyopadhya, 3.3: “move a projected cross-hair in each projector's image space, to coincide with known fiducials in the world or on the object, and note down the 2D position corresponding to each fiducial.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a projection pattern.  As disclosed by Laviole Chapter 2, calibration techniques are varied and have known tradeoffs.  Therefore one of ordinary skill in the art would consider the use of a calibration pattern as a known alternative. 

Allowable Subject Matter
Claim(s) 14, 16, 17, 19 allowed.
Claim(s) 6-8, 20-21, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611